Citation Nr: 0016539	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  97-22 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for lumbosacral strain, prior to March 20, 1997, and the 20 
percent rating assigned thereafter.

2.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's service-connected plantar 
fasciitis of the left foot. 

3.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's service-connected tendonitis of 
the left middle finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The veteran served on active duty from November 1991 to 
October 1996. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, in pertinent part, granted 
service connection for lumbosacral strain (assigned a 10 
percent evaluation effective from November 1, 1996), plantar 
fasciitis of the left foot (assigned a noncompensable 
evaluation), and tendonitis of the left middle finger 
(assigned a noncompensable evaluation).  The veteran appealed 
the RO's decision with regard to each of these initial 
evaluations.

In a March 1999 rating decision, the RO increased the 
evaluation of the veteran's service-connected lumbosacral 
strain to 20 percent disabling, effective from March 20, 
1997.

Because this case is based on an appeal of the ratings 
assigned by the April 1997 decision, which granted the 
veteran's original claims of service connection for 
lumbosacral strain, plantar fasciitis of the left foot, and 
tendonitis of the left middle finger, consideration must be 
given to whether or not separate ratings should be assigned 
for each disorder for separate periods of time, based on the 
facts found (a practice known as "staged" ratings).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In view of a 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson, the Board has recharacterized 
the issues on appeal as stated on the title page of this 
decision. 


REMAND

The Board notes that on a June 1997 VA Form 9 (Appeal to the 
Board of Veterans' Appeals), the veteran indicated that she 
wanted to appear personally at the RO before a member of the 
Board.  In April 1999, the VA sent a letter to the veteran at 
her last known New Mexico address indicating that she was 
scheduled to appear for a hearing in Albuquerque, New Mexico 
in June 1999.  Records dated in May 1999 indicate that the 
veteran had moved to Virginia, that she would not be 
attending the June 1999 hearing in New Mexico, and that the 
June hearing should be canceled.  

In February 2000, the VA RO in Roanoke, Virginia sent a 
letter to the veteran at her Virginia address acknowledging 
her request for a personal hearing before a traveling section 
of the Board.  Through this letter, the VA informed the 
veteran that unless she indicated otherwise, her name would 
remain on the list of those who desired a Travel Board 
hearing.  Additionally, the letter stated that no further 
action would be taken by the Board until after her hearing 
has been completed.  The letter also informed the veteran 
that she could opt for a different type of hearing by simply 
checking the appropriate space on that letter and returning 
it to the VA.  There is a notation in the claims folder 
(undated and unsigned) to the effect that the veteran has 
"called in" in May 1999 to cancel her travel board request.  

While an appellant may, of course, withdraw a hearing 
request, the appellant's representative may not do so except 
with the consent of the appellant.  38 C.F.R. § 20.704(e) 
(1999).  Because the veteran herself did not submit written 
notice of her desire to withdraw the hearing request, and 
because the identity of the individual who wrote this note is 
unknown, the Board was unable to accept the purported 
withdrawal.  The Board wrote to the veteran in May 2000, and 
advised her that if she did not respond within 30 days, the 
Board would assume that she desired a hearing and remand the 
case.  No response was received.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Board hearing at the RO, with notice to 
the veteran's last known address of 
record.  Thereafter, the claims file 
should thereafter be returned to the 
Board in accordance with the current 
applicable procedures. 

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



